DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection
Claims 1-8 are pending.  Claim 1 is independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2020 and 11/22/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 doesn’t end with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites language that is grammatically incorrect, and has limitations in parenthesis and limitations that that contradict one another ie cylindrical cannot be a square and forward slashes making the claim unclear and indefinite. For purposes of examination any cylindrical shape would encompass the claim language.  Appropriate correction is required.
	Clam 6 recites material limitation to the cage comprising 20-40g the solid toilet block composition. First the grammar makes this claim unclear because it appears to be missing ‘of’.  Also, the claim language is unclear if the plurality of multiple pieces is 20-40 g or if each piece is 20-40 g or if claim 6 is now limiting to the cage containing only one solid block?  
Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As stated above, clam 6 recites material limitation to the cage comprising 20-40g the solid toilet block composition. As presented for examination claim 6 is limiting to the cage containing only one solid block which does not further limit the toilet cage containing multiple pieces of a solid toilet block required in independent claim 1 from which claim 6 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (WO 2009/047475 A2) cited in Applicant’s IDS in view of Suri et al. (WO98/37171 A1).
	Lu teaches in Figure 1 a lavatory treatment block installed on the rim of a toilet bowl such that the said block is positioned adjacent to the sloping interior sidewall of the toilet bowl and is subjected to between 6 - 12 flushes per day and results in foaming of the flush water.  (See abstract and page 41,ln.17-25 and claim 1.)  Lu explicitly teaches that by the term blocks, the art mean appropriately sized pieces encompassing the claimed language to multiple pieces (Page 41,ln. 5). Lu specifically teach that their treatment blocks are supplied to the interior of a IN THE BOWL cage of a lavatory dispensing device as depicted in Fig 1, having the claimed apertures.  (See page 43,ln.5 and page 41,ln.16).  
	Regarding claim 2 limitation to the toilet cage having apertures is met by the Fig.1 and page 41,ln.16 describing the cage and claims 5-6 describing the movement of flush water.
	Lu  page 29,ln.20-25 teach silica as a filler in their solid toilet block in an amount not to exceed 30 wt% of the solid block composition encompassing the claim 3 language wherein the silica comprises from 0.1 to 10wt% of the toilet block composition.
	Regarding claim 6 to a cage comprises from 20-40g of the solid toilet block composition see the Fig 1, depiction that can hold the example teaching each of the solid toilet blocks were cut into columns of 35-45 g.  see page 42,ln.5.  It is the Examiners position that this column encompasses the shapes of claim 5. 
	The method of treating flush water in a toilet bowl as required by claim 7 is taught in the prior art claim 5 of Lu teaching that the flush water contacts the exterior of the blocks encompassing the claim language to multiple pieces of a solid toilet block composition.  See claims 5, 6, and 8. 
	However, Lu does not teach the lavatory block coated with silica as is required by the claim 1.  Examiner notes that Applicants specification in [0041-0048] describes the claim language to the ‘toilet block composition coated with silica’ may be made by a combination of conventional steps from the known components. For example, they are conveniently formed by a process which comprises mixing, extrusion and cutting, optionally followed by compression/tabletting. Where a filler such as silica and a fragrance are used together, as is preferred, there may be an additional step comprising coating of the filler with the fragrance.  
	In an analogous solid toilet block, Suri et al. (WO98/37171) teach silica powder fragrance coating agent extruded into a solid toilet block for IN THE CISTERN use.  See examples 2 and 3 and page 9,ln.10 guiding one of ordinary skill to reasonably understand that a different order of addition of components to the mixer is feasible and illustrate in Example 4 where the silica coating step is removed.  See page 11,ln.1-5.  It is the Examiner’s position that the examples in Suri encompass the language of multiple pieces of a solid toilet block composition coated with silica as described by the Applicant’s specification [0048] stating that the filler such as silica is present on the surface of the pieces of toilet block composition arising from the simple contribution by addition of the silica to the toilet block composition.  The extrusion step would lead to the silica/fragrance combination liquifying and therefore coating the pieces and Suri guides one of ordinary skill to the mixture being extruded should contain 5-25% by weight of a liquid or a solid component which liquefies under extrusion pressure conditions (2-15 tonnes) to act as lubricant processing aid. In this composition, the ethoxylated nonyl phenol, cocomonoethanolamide and fragrance provide this.  See page 9,ln.5-25.  
	It would have been obvious to one of ordinary skill in the art to modify the solid toilet block of Lu with the claimed solid toilet block composition coated with silica as taught by Suri et al. because Suri et al. guide one of ordinary skill to an extrusion mixture containing 5-25% by weight of a liquid or a solid component which liquefies under extrusion pressure conditions (2-15 tonnes) to act as lubricant processing aid and Suri teach silica powder fragrance coating agent added to an extrusion mixture during the extrusion of a solid toilet block for a similar In THE CISTERN use and Lu guide one of ordinary skill to coat their lavatory treatment block for improved handling in general.  See Lu page 32,ln.25.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (WO 2009/047475 A2) and Suri et al. (WO98/37171A1) as applied to claims 1-3 and 5-8 above, and further in view of Mclellan (WO 2005052111A1)
Lu and Suri et al. are relied upon as set forth above.  However they do not explicitly teach the diameter of claim 4. 
In the analogous art of toilet cleaning blocks, Mclellan et al. teach typically toilet blocks weigh from 25 - 75 grams and the blocks are typically cylindrical in shape, similar to the weight and shape described by the Lu reference and Mclellan et al. teach these types of blocks have a length of from about 1/2 to about 2 inches and a diameter of about 1 to about 3 inches in general.  While the instant claims are to 1-20mm in diameter which is outside the claimed range, it is the Examiner’s position that the teaching is close enough that one of ordinary skill would not expect a difference in properties.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the block of Lu  with the 1-20mm diameter as claimed because Mclellan et al. teach these types of blocks have a diameter of about 1 to about 3 inches in general and Lu  teach a similar solid block toilet composition extruded into a rod or bar form which is then cut into appropriately sized pieces or blocks which are to be used in and of themselves, or which may be used with an ITB device/cage in general and one of ordinary skill would not expect a difference in properties.  Furthermore, if range of prior art and claimed range do not overlap, obviousness may still exist if the range are close enough that one would not expect a difference in properties, In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v.  Banner 227 USPQ 773 (Fed. Cir. 1985); In re Aller 105 USPQ 233 (CCPA 1955). 
	One of ordinary skill in the art would have been motivated to combine the teachings of Lu, Suri and Mclellan since all are in the analogous art of in the bowl toilet blocks
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREETI KUMAR/Examiner, Art Unit 1761  

/ANGELA C BROWN-PETTIGREW/Supervisory Patent Examiner, Art Unit 1761